DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because  the reference characters are too light to be discerned and appear to be hand-drawn. Additionally, Figs. 3A-3D appear to be a photocopy or a photograph and are too dark to see the details therein. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, 10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray in US Publication 2015/0231005.
Regarding Claim 1, Gray teaches an ambulatory assist device, comprising: a mobile frame (20); a plurality of wheels (13 and 26) attached to the mobile frame and adapted for rolling communication with a ground surface; at least one lift arm (40) pivotable around an axis of a cross member (33) substantially parallel to the ground surface, the cross member attached to the frame for defining a lateral width; and setback arms (A, see below) attached to the at least one lift arm, the setback arms adapted for patient communication and having a harness attachment (B) engaging a harness (C), the harness positioned based on a center of gravity of a patient load on the setback arms, the setback arms disposing the harness horizontally distant from the axis when the lift arms are in a vertical position (Fig. 16B) for accommodating a width of the patient between the harness and the cross member; the lift arm configured for actuated pivotal movement defined by radial travel of the lift arm around the axis for an ambulatory transition between seated (Fig. 16a) and standing (Fig. 16B) positions, the mobile frame adapted for movement along the ground surface in at least the standing positions the cross member disposed based on an axis defined by an arc of patient movement between sitting and standing positions, the arc based on natural movements of a human skeletal frame during an ambulatory transition. 


    PNG
    media_image1.png
    576
    426
    media_image1.png
    Greyscale


Regarding Claim 4, Gray teaches that the setback arms provide a handhold for patient support during rolling communication with the ground surface (the arms can inherently be grasped by the user for support). 
Regarding Claim 5, Gray teaches an actuator (48) in communication with a fulcrum defined by the cross member axis, the actuator operable to dispose the lift arm about the fulcrum. 
Regarding Claim 6, Gray teaches that the actuator includes at least one of an electric motor (see Paragraph 0075), fluidic spring, mechanical spring and hydraulic pressure apparatus. 
Regarding Claim 12, Gray teaches (See Figs. 16A-C) a cantilever attachment between the actuator and the lift arm for disposing the lift arm about the fulcrum for transition between the seated and standing position. 
Regarding Claim 9, Gray teaches that the cross member is disposed based on a patient center of gravity during an ambulatory transition (see Figs. 16A-C). 
Regarding Claim 10, Gray teaches that the setback arms dispose the harness at a position for disposing the center of gravity of the load along the arc (see Figs. 16A-C).  
Regarding Claim 14, Gray teaches that the lift arms define a circular arc of travel based on a circle centered at the axis with a radius defined by the lift arm. 
Regarding Claim 15, Gray teaches that the setback arms extending towards a rearward patient direction from the pivot axis. 
Regarding Claim 16, Gray teaches that a distal end of the setback arms at the harness attachment define an unobstructed vertical position above the ground surface in the standing position (see Fig. 16B).
Regarding Claim 13, Gray teaches , in an ambulatory assist device having a rest position (Fig. 16A) and an ambulatory position (Fig. 16 B), the rest position adapted to engage a mobility challenged patient and the ambulatory position operable for wheeled manipulation and hand support of the mobility challenged patient, a lift apparatus for transitioning the patient between the rest position and the ambulatory position, comprising: a wheeled frame (20) having handholds (at 41, see Fig. 16B) for engagement by an ambulatory patient; an actuated lift arm (40) pivoting around a fulcrum (along 33), the fulcrum attached to an upright (31)  between wheels on the wheeled frame and the handholds, the fulcrum disposed based on axis defined by an arc of patient movement between sitting and standing positions, the arc based on natural movements of a human skeletal frame during an ambulatory transition; a harness (C) attached to the lift arm for lifting a patient load, the harness responsive to pivot upwards from downward movement of the actuated lift arm on an opposed side of the fulcrum, the actuator operable to dispose the lift arm between a horizontal (Fig. 16a) and vertical (Fig. 16B) position; the lift arm having a length for disposing the harness at a center of gravity of a patient load; a plurality of setback arms (A) extending substantially perpendicular from the lift arm, the setback arm extending parallel to a surface supporting the wheeled frame when the lift arm is in a vertical position, the setback arms adapted for patient communication and having a harness attachment (B) for engaging the harness, the setback arms disposing the harness horizontally distant from the axis when the lift arms are in a vertical position; the setback arm having a length based on a width accommodating a standing patient when the lift arm is in a vertical position; and the fulcrum and lift arm length defining an arc based on radial travel of the lift arm around the axis during a patient transition from a sitting position to an ambulatory position. 

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636